In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-465 CR

____________________


KEVIN RAY JACKO, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A020566-R




MEMORANDUM OPINION (1)
	We have before the Court an appeal by Kevin Ray Jacko from a sentence
pronounced July 11, 2003.  The notice of appeal was filed with the trial court on October
2, 2003, more than thirty days from the date of sentencing.  We notified the parties that
the appeal did not appear to have been timely filed, but received no response.  The court
finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  No extension of
time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not appear that
appellant obtained an out-of-time appal.  The Court finds it is without jurisdiction to
entertain this appeal.
	It is, therefore, ORDERED that the appeal of this cause be DISMISSED for want
of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM
Opinion Delivered December 18, 2003 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.